IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00138-CV

TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                                            Appellant
v.

MEGHAN K. WELLS,
                                                            Appellee



                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 25,844


                          MEMORANDUM OPINION


       The parties have filed a “joint motion for entry of an agreed order” that is signed

by counsel for each party. It states that they agree that we should reverse the trial

court’s order being appealed, should affirm the underlying administrative decision, and

should order that each party bear their own costs as incurred. See TEX. R. APP. P.

42.1(a)(2)(A).

       Accordingly, we reverse the trial court’s January 8, 2010 order and render

judgment affirming the October 13, 2009 administrative decision that suspends
Appellee Meghan K. Wells’s license for 90 days. It is further ordered that each party

pay costs of this appeal as they have been incurred.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motion granted; judgment reversed and rendered
Opinion delivered and filed October 27, 2010
[CV06]




Texas Department of Public Safety v. Wells                                     Page 2